Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to because Figures 2, 3, and 4 are illegible, the details cannot be ascertained.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the recited “data processor” is not present in the specification.  While data processing is recited, the data processor is not.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “data processor” recited in claim 1 is not present in the specification.  While “data processing” is recited in several paragraphs the processor or any other computer hardware, is not recited.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the users “explicit adaptation input”.   The claim recites, “being further configured to enable a user to provide explicit adaptation input” in lines 1-2, however the claimed system fails to set forth any input devices or other communication means for the user to provide the explicit adaptation input.  Appropriate correction is required.

The recitation, “explicit adaptation input” in line 2 of claim 2 renders the claim indefinite.  Specifically, it is unclear what is being set forth by the term “explicit” or what type of information is considered to be “explicit”.  Appropriate correction is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: how the system obtains implicit information related to user goals and objectives.  The claim recites, “being further configured to obtain implicit information related to the user goals and objectives” in lines 1-2, however the claimed system fails to set forth any input devices or other communication means for the user to provide the explicit adaptation input.  Appropriate correction is required.

The recitation, “implicit information related to user goals and objectives” in line 2 of Claim 3, renders the claim indefinite.  Specifically, it is unclear what is being set forth by the term “implicit” or what type of information is considered to be “implicit”.  Appropriate correction is required.

Regarding claim 4, the phrase "and other parameters" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and other parameters"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-4 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of receive an asset portfolio; calculate a Sharpe Ratio; determine if the Sharpe Ratio is below a pre-defined threshold; and use a pure risk minimization strategy to optimize the asset portfolio, if the Sharpe Ratio is below the pre-defined threshold.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity and mathematical concepts.  Optimizing a portfolio recites a fundamental economic practice/mathematical calculations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice/mathematical calculations, then it falls within the “Certain Methods of Organizing Human Activity” and “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The data processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The asset portfolio optimization platform in Claim 1 appears to be just software.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a data processor in Claim 1. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0024] and page 7 about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-4 further define the abstract idea that is present in their respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and Mathematical Calculations and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-4 are directed to an abstract idea.  Thus, the claims 1-4 are not patent-eligible.

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub. No. 2019/0114710 (Infanger ‘710).


Re Claim 1:  Infanger ‘710 discloses an asset portfolio optimization system, the system comprising: a data processor; and an asset portfolio optimization platform, executable by the data processor (Figure 2), the asset portfolio optimization platform being configured to: receive an asset portfolio (abstract; paragraph [0017]; Figure 3); calculate a Sharpe Ratio (paragraph [0149]; determine if the Sharpe Ratio is below a pre-defined threshold (paragraph [0084]; Claim 8; and use a pure risk minimization strategy to optimize the asset portfolio, if the Sharpe Ratio is below the pre-defined threshold (abstract; paragraphs [0017, 0084, 0149]; Claim 8).

Re Claim 2:  Infanger ‘710 discloses the system substantially as claimed, in supra, including configured to enable a user to provide explicit adaptation input to configure an asset portfolio optimization workflow (Figure 1; paragraphs [0015, 0103]).

Re Claim 3:  Infanger ‘710 discloses the system substantially as claimed, in supra, including configured to obtain implicit information related to user goals and objectives to configure an asset portfolio optimization workflow (Figure 1; paragraphs [0015, 0103]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B-E cited on PTO-892 have been included as representative to the field of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
5/13/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693